Citation Nr: 0000517	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1969.  He died in March 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).

In a June 1999 Informal Hearing Presentation, the appellant's 
representative asserted that the appellant's October 1997 
hearing testimony raised the issue of smoking as a 
contributing factor to the veteran's death, and indicated 
that the RO had not addressed the issue of nicotine 
dependence.  However, the Board notes that although the 
appellant indicated that the veteran had both dioxin and 
nicotine in his system for the same amount of time, the 
appellant has consistently claimed that dioxin exposure 
contributed to the veteran's death eventually causing his 
demise at age 52 despite his years of smoking.  Thus, it is 
unclear to the Board as to whether the appellant is, in fact, 
claiming that the veteran's death was due to nicotine 
dependence related to his military service.  As such, the RO 
should undertake action to determine whether the appellant's 
October 1997 hearing testimony is, in fact, claim of 
entitlement to service connection for cause of the veteran's 
death as due to tobacco use and nicotine dependence.  

The Board notes further, that in a May 1997 rating decision, 
the RO denied service connection for chronic obstructive 
pulmonary disease, swelling and numbness of the hands, arms 
and legs, joint deterioration, rashes, headaches, and fatigue 
and sleeplessness, for accrued benefits purposes.  The 
appellant was provided notice of this determination in June 
1997, and did not appeal any of these accrued benefits 
claims.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1997, at age 52, due 
to chronic obstructive pulmonary disease.

2.  At the time of death, the veteran was not service 
connected for any disabilities.

3.  There is no competent evidence that a disability related 
to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.

4.  The veteran is not shown to have died from a service-
connected disability or to have had a total and permanent 
disability resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 
38 C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant believes that the veteran's death was a 
consequence of his exposure to Agent Orange during active 
service in Vietnam.  She contends that the dioxin contained 
in Agent Orange led to the development of chronic obstructive 
pulmonary disease or that exposure to Agent Orange caused 
other medical disabilities, which contributed to the 
veteran's death.  A claimant requesting Dependency and 
Indemnity Compensation benefits is entitled to service 
connection for cause of death if a service-connected or 
compensable disability caused, hastened, or substantially and 
materially contributed to the death.  38 U.S.C.A. § 1310(b) 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312 
(1999).

Regarding Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999). 

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  In this regard, the 
Board observes that, in August 1996 and again most recently 
in November 1999, VA issued a notice in which it was 
determined that a presumption of service connection based on 
exposure to herbicides used in Vietnam should not be extended 
to respiratory disorders, other than certain respiratory 
cancers.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 
Notice, 64 Fed. Reg. 59232-59243 (1999).   

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, as will be discussed below, where the 
issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The threshold question for the Board is whether the appellant 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  As noted above, in a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.   Epps at 1467-68 (1997).

The veteran died on March [redacted] , 1997.  At the time of death, 
the veteran was in receipt of nonservice-connected pension 
benefits and special monthly pension by reason of being 
housebound.  The Certificate of Death identifies the cause of 
death as chronic obstructive pulmonary disease.

The veteran's service medical records do not show any 
indications of or treatment for chronic obstructive pulmonary 
disease.  Private medical records disclose that the veteran 
received substantial medical care for emphysema and chronic 
obstructive pulmonary disease for several years prior to his 
death.  The veteran was hospitalized three times in March 
1994 due to exacerbations of chronic obstructive pulmonary 
disease.  It was noted that he had a history of emphysema for 
10 years and that he was a heavy smoker and had smoked 
cigarettes for approximately 30 years.  At that time, the 
veteran also complained of an itchy rash and aching of the 
joints.

In letters dated April 1994, Edward R. Stankiewicz, M.D., 
stated that he had first seen the veteran the previous month 
for left arm swelling and finger numbness.  The veteran was 
diagnosed with emphysema, severe chronic obstructive 
pulmonary disease, and degenerative joint disease, and he had 
a history of Agent Orange exposure.  The veteran was now 
severely disabled and pulmonary function tests were 
consistent with severe end-stage chronic obstructive 
pulmonary disease.

Medical records of Martin Jan Bergman, M.D., from July 
through November 1996 show that he followed the veteran for 
chronic obstructive pulmonary disease and rheumatoid 
arthritis.  Dr. Bergman first saw the veteran due to swelling 
of the hands and knees, which the doctor believed to be 
rheumatoid arthritis.  In July 1996, the veteran was 
essentially unable to breathe due to his chronic obstructive 
pulmonary disease and was hospitalized.  In October 1996, it 
was noted that the veteran used prednisone and oxygen to 
control his chronic obstructive pulmonary disease.  Dr. 
Bergman commented that much of the veteran's joint pain could 
be caused by the work of breathing.

The veteran was seen by VA in October 1996.  At that time, 
the examiner noted that the veteran was blaming all of his 
ailments on dioxin poisoning incurred during his Vietnam 
service.  The examiner noted that "oddly enough" the 
veteran specifically attributed his advanced emphysema to 
dioxin poisoning and reportedly felt that his extremely heavy 
past smoking habits had nothing to do with his advanced 
emphysema.  The examiner noted that the veteran was a former 
3 to 4 pack per day smoker and despite being severely 
disabled due to pulmonary disease was still smoking a pack to 
a pack and a half of cigarettes a day.  The veteran was also 
noted to be markedly overweight, and was noted to come to the 
examination in a wheelchair and hooked up to portable oxygen.  
The examiner observed that the veteran did not have a history 
of peripheral neuropathy, but did have a history of multiple 
arthralgias which the veteran again purportedly blamed on 
dioxin poisoning, for which, according to the veteran, his 
doctors had no explanation.  The veteran also informed the 
examiner that there was absolutely no evidence that he had 
inflammatory arthritis.  The veteran also informed the 
examiner that he had a skin disorder that he also attributed 
to dioxin poisoning and which the examiner noted was probably 
nothing more than ordinary seborrheic dermatitis.  The 
diagnoses were advanced emphysema, moderate obesity, and 
multiple arthralgias by history, cause unknown.  

During a VA examination in December 1996, the veteran 
complained of bilateral hand swelling with numbness for the 
past one to two years.  The veteran believed that dioxin 
poisoning was the cause of his swelling and of his chronic 
obstructive pulmonary disease.  He formerly smoked three to 
four packs of cigarettes per day and now smoked approximately 
one per day.  Physical examination showed mildly swollen 
hands, and pinprick, vibration, fine touch, deep tendon 
reflexes, and motor strength were intact.  The examiner 
commented that, although the veteran's history was consistent 
with polyneuropathy, it was not the type consistent with 
Agent Orange exposure.  The veteran was diagnosed with 
advanced emphysema and multiple arthralgias.

An August 1996 letter from M. M. Lebita, M.D., stated that 
the symptoms from which the veteran was presently suffering 
were possibly due to Agent Orange exposure.  A notation 
apparently written by someone other than Dr. Lebita and added 
to the bottom of the letter identified the symptoms as 
swelling and numbness of the extremities, rashes, fatigue, 
pain, and headaches.  Dr. Lebita stated that the veteran also 
suffered from chronic emphysema and chronic obstructive 
pulmonary disease.  A December 1996 letter from Dr. Lebita 
stated that the veteran needed constant oxygen and was 
confined to a wheelchair.  His diagnoses included respiratory 
failure secondary to chronic obstructive pulmonary disease, 
severe chronic obstructive pulmonary disease, rheumatoid 
arthritis, and degenerative joint disease.

Private hospital records show that the veteran received 
medical treatment several times during 1996 for complications 
related to chronic obstructive pulmonary disease and 
degenerative joint disease.  He was hospitalized in January, 
February, and March 1997 due to congestive heart failure and 
chronic obstructive pulmonary disease with exacerbation.  The 
veteran was discharged home with hospice care due to end-
stage chronic obstructive pulmonary disease.

The appellant submitted numerous excerpts from medical 
literature which discuss the physical effects of dioxin and 
Agent Orange exposure.  In particular, she provided a 
September 1992 transcript from the National Academy of 
Sciences committee which reviewed the health effects in 
Vietnam veterans of exposure to herbicides.  The appellant 
also appeared before an RO hearing officer in October 1997.  
She testified that she believed that exposure to Agent Orange 
had caused the veteran's death.  The veteran began to have 
medical problems approximately two years after active 
service.  The appellant admitted that many years of smoking 
cigarettes also contributed to the veteran's chronic 
obstructive pulmonary disease, but she contended that dioxin 
was more dangerous than nicotine.  The veteran's doctors 
would not amend the death certificate to include Agent Orange 
as contributing to his death.  The veteran's daughter 
testified that she remembered her father as always being ill.

Significantly, the record does not include any competent 
medical evidence of a nexus between the cause of the 
veteran's death and his period of active service.  Although 
the veteran clearly suffered and died from chronic 
obstructive pulmonary disease, there is no medical evidence 
establishing that he incurred this disease as a result of 
exposure to Agent Orange.  The first evidence of record of 
chronic obstructive pulmonary disease is dated more than 20 
years following service and no treating physician has related 
the onset of the disease to the veteran's active service.  

The Board acknowledges the appellant's contention that the 
veteran was exposed to Agent Orange while serving in Vietnam.  
The Board also recognizes that the veteran suffered from 
symptomatology, such as pain and swelling of the joints, 
which was regularly diagnosed as rheumatoid arthritis and 
degenerative joint disease.  One physician did suggest that 
these symptoms may have been possibly due to exposure to 
Agent Orange.  Nevertheless, the Board finds it unnecessary 
to resolve the etiology of this symptomatology as the veteran 
clearly died from chronic obstructive pulmonary disease, and 
this disease has not been related to exposure to Agent Orange 
or otherwise to his period of active service.  Further, to 
the extent that the physician's statement could be 
interpreted as attempting to raise the possibility that 
exposure to Agent Orange caused a disability related to the 
veteran's death, the Board notes that any such statement 
clearly leaves open the possibility that herbicide exposure 
may not have played any role in the development of any 
disability related to the veteran's death.  A medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  Such a speculative 
statement does not justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient evidence to render a 
claim well grounded); see also Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not sufficient 
to make a veteran's service connection claim well grounded); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).

Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  The Board cannot rely 
solely on the appellant's own statements because evidence of 
a medical nexus cannot be established by lay testimony.  
Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, lay opinion 
evidence, even when coupled with reliance on medical 
treatises, is generally not sufficient to satisfy the medical 
nexus requirement unless the treatise evidence discusses 
generic relationships with a degree of certainty such as to 
present at least plausible causality based on objective facts 
rather than unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  The treatise evidence in this case is not of 
such specificity as to present a plausible nexus to service.

Accordingly, there being no competent medical evidence 
linking the veteran's cause of death to his period of active 
service, the appellant's claim must be denied as not well 
grounded.  The Board is not aware of any relevant evidence 
that may exist or could be obtained, which, if true, would 
make the appellant's claim well grounded.  McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board does, 
however, view its discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim 
and to explain why her current attempt fails.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).



Survivors' and Dependents' Educational Assistance

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 1991); 
38 C.F.R. § 21.3021(a)(2) (1999).  Since the veteran is not 
shown to have died of a service-connected disability and he 
was not in receipt of compensation for a service-connected 
disability, it is apparent that the appellant does not 
satisfy the threshold requirements for educational assistance 
under Chapter 35, Title 38, United States Code, and her 
appeal for this benefit must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.



		
      S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

